
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3677
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To make a technical correction to the Flood
		  Disaster Protection Act of 1973.
	
	
		1.Technical correctionSection 102(d)(1)(A) of the Flood Disaster
			 Protection Act of 1973 (42 U.S.C. 4012a(d)(1)(A)) is amended by inserting
			 residential before improved real estate each
			 place that term appears.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
